NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with 
                                            Fed. R. App. P. 32.1




                     United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois  60604

                                        Submitted October 30, 2008*
                                         Decided October 31, 2008

                                                    Before

                                   WILLIAM J. BAUER, Circuit Judge

                                       JOHN L. COFFEY, Circuit Judge

                                   MICHAEL S. KANNE, Circuit Judge

No. 07‐3989

JAMES RUSSELL DAHM,                                      Appeal from the United States District
     Plaintiff‐Appellant,                                Court for the Central District of Illinois.

           v.                                            No. 05‐3275

ADRIAN FEINERMAN, et al.,                                Harold A. Baker,
     Defendants‐Appellees.                               Judge.




                                                 O R D E R

        Former Illinois inmate James Dahm filed suit under 42 U.S.C. § 1983, claiming that
the defendants, all employees of the Illinois Department of Corrections, were deliberately
indifferent to his medical needs.  The district court granted summary judgment to the
defendants.  Dahm now appeals that judgment, and we affirm.



           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐3989                                                                           Page 2

       Dahm began serving his prison sentence in August 2003.  He entered the Graham
Correctional Center with a “medical packet” and a 30‐day supply of medications that Dr.
Lam, an outside cardiology specialist, had prescribed for coronary artery disease, high
blood pressure, and allergies.  Dr. Feinerman, a prison physician licensed since 1977,
examined Dahm the day he entered Graham and immediately admitted him to the
infirmary for acute‐care observation.  Feinerman also ordered tests and physical therapy,
and prescribed seven different medications, some of them different from Dr. Lam’s
prescriptions.

        Two months later Dahm was transferred to the Centralia Correctional Center, where
Dr. Kayira and Dr. Santos provided him with medical care.  Between November 2003 and
December 2004, the Centralia medical staff examined him approximately 34 times and, on
three separate occasions, allowed Dahm to visit Dr. Lam.  The consultation reports offered
by Dr. Lam were used by Dr. Kayira and Dr. Santos in formulating a course of treatment,
which included the discontinuation of certain drugs, cardiac catheterization, EKGs, and
stress tests.  In June 2004 Dr. Santos diagnosed Dahm, who had recently awoken with a
swollen right knee, with synovitis of the lower right extremity and prescribed an anti‐
inflammatory drug.  Dahm did not mention his knee pain again until December, at which
point he complained of a knot on the back of his knee.  When a nurse referred Dahm to Dr.
Santos, he at first refused to be examined and later refused to take his medications.

       In December 2004 Dahm was again transferred, this time to Jacksonville Correctional
Center.  Dr. Lochard, the primary physician at Jacksonville, first saw Dahm on January 3,
2005, when he prescribed nine different medications.  Between January 2005 and Dahm’s
release from prison in February 2006, Dr. Lochard ordered an EKG and a lipid profile,
encouraged Dahm to quit smoking, scheduled a cardiac catheterization, ordered x‐rays, and
consulted with Dr. Lam on several occasions.  In June 2005 Dr. Lochard diagnosed Dahm
with a Baker’s Cyst as the result of the injury to his knee and provided him with Tylenol
and a neoprene brace.  In October 2005, four months before his release, Dahm was again
examined by Dr. Lam, who concluded that he was doing well from a cardiac standpoint.

        Barely a month after Dr. Lam issued that report, Dahm filed this suit claiming that
his four prison doctors and five other administrators had violated the Eighth Amendment
by denying him necessary medical care for his knee and heart conditions.  After more than a
year of discovery, the defendants moved for summary judgment, which the district court
granted in November 2007.  The court concluded that Dahm had presented no evidence
regarding the severity of his knee injury or the defendants’ alleged indifference to his knee
pain.  And the court reasoned that, although Dahm’s heart condition constituted a serious
medical need, a jury could not reasonably find that the defendants had been indifferent to
that condition simply because they did not prescribe the same drug regimen as his personal
No. 07‐3989                                                                                Page 3

physician.  We review the grant of summary judgment de novo, construing all facts and
drawing all inferences from those facts in Dahm’s favor.  See Collins v. Seeman, 462 F.3d 757,
760 (7th Cir. 2006).

        Prison officials violate the Eighth Amendment’s prohibition on cruel and unusual
punishment if they respond with deliberate indifference to a prisoner’s serious medical
need.  Estelle v. Gamble, 429 U.S. 97, 104‐05 (1976); Duckworth v. Ahmad, 532 F.3d 675, 678‐79
(7th Cir. 2008).  An inference of deliberate indifference may arise where prison officials
refuse to follow an outside specialist’s orders or recommendations.  Gil v. Reed, 381 F.3d 649,
663‐64 (7th Cir. 2004).  Yet “dissatisfaction or disagreement with a doctor’s course of
treatment is generally insufficient” to sustain a claim of deliberate indifference.  Johnson v.
Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006); see Lee v. Young, 533 F.3d 505, 511 (7th Cir.
2008).

         The district court properly granted summary judgment to the defendants.  As the
court recognized, Dahm presented no evidence suggesting that the defendants were
deliberately indifferent to his heart and knee conditions.  During his incarceration, Dahm
received blood work, stress tests, EKGs, multiple cardiac catheterizations, x‐rays on his
knee, nonprescription pain medication, and nine types of prescription medication.  Dahm
was also permitted to visit with his own outside specialist, Dr. Lam, on several occasions. 
Although the defendants’ did not follow every prescription recommendation made by Dr.
Lam, Dahm cannot show that the decisions made by the prison physicians in selecting
different, but appropriate, medications fell outside the bounds of accepted medical practice. 
See, e.g., Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (“There is not one ‘proper’ way to
practice medicine in a prison, but rather a range of acceptable courses based on prevailing
standards in the field.”).  Even Dr. Lam agreed that Dahm was being cared for adequately.

       Accordingly, the judgment of the district court is AFFIRMED.